Citation Nr: 0926568	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  08-00 002A	)	DATE
	)
	)


THE ISSUE

Whether the January 9, 2007 decision of the Board of 
Veterans' Appeals (Board), that denied a claim for 
entitlement to service connection for Hepatitis C (HCV) 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The moving party served on active duty from November 1970 to 
December 1971.

The moving party seeks revision or reversal of the January 
2007 Board decision to the extent that it denied his claim 
for service connection for HCV.


FINDINGS OF FACT

1.	In a January 9, 2007 decision, the Board denied 
entitlement to service connection for HCV.

2.	The January 9, 2007 decision by the Board was reasonably 
supported by the evidence then of record and was 
consistent with the VA law and regulations then in 
effect.


CONCLUSION OF LAW

The January 9, 2007 Board decision denying entitlement to 
service connection for HCV does not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1403, 20.1404 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Assist and Notify 

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5100 to 5107 (West 2002 & Supp. 2008)) is not applicable to 
the moving party's allegations of CUE.   The United States 
Court of Appeals for Veterans Claims (Court) has determined 
that CUE claims are not conventional appeals.  Rather, such 
claims are requests for revisions of previous decisions.  A 
claimant alleging CUE is not pursuing a claim for benefits.  
Instead, that claimant is collaterally attacking a final 
decision.  While CUE, when demonstrated, may result in 
reversal or revision of a final decision on a claim for 
benefits, it is not by itself a claim for benefits.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).

II. Legal Analysis

A final decision by the Board is subject to revision on the 
grounds of CUE.  If evidence establishes such error, the 
prior Board decision shall be reversed or revised.  See 38 
U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the 
basis of CUE must set forth clearly and specifically the 
alleged CUE, or errors, of fact or law in the Board decision, 
the legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy this requirement. Motions that fail to comply with 
these requirements shall be dismissed without prejudice to 
re-filing.  See 38 C.F.R. § 20.1404(b); see also Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  See 
38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 
242 (1994), citing Russell v. Principi, 3 Vet. App. 310 
(1992).

The review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  To warrant revision of a Board decision on the grounds 
of CUE, there must have been an error in the Board's 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  See 38 C.F.R. 
§ 20.1403(b) and (c); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his or her claim; or (3) a disagreement as to how 
the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
CUE also does not encompass the otherwise correct application 
of a statute or regulation where, subsequent to the Board 
decision challenged, there has been a change in the 
interpretation of the statute or regulation. 38 C.F.R. § 
20.1403(e).

As noted in the January 2007 Board decision, the moving 
party's claim for service connection for HCV was initially 
denied by the RO in an August 2002 rating decision.  After 
testifying during a hearing before a Veterans Law Judge in 
September 2003, a June 2004 Board decision denied the moving 
party's claim.  He appealed the Board's June 2004 decision to 
the Court.  In that litigation, a Joint Motion for Remand was 
filed by the moving party and the VA General Counsel, 
averring that remand was required as the Board's June 2004 
decision was rendered without the benefit of an entirely 
responsive medical nexus opinion.  In an Order of September 
2005, the Court vacated the Board's decision and remanded the 
matter, pursuant to the Joint Motion.  In February 2006, the 
Board remanded the moving party's case to the RO to obtain 
another medical opinion.  A VA medical nexus opinion was 
obtained in April 2006.

The VCAA and the pertinent implementing regulation, codified 
at 38 C.F.R. § 3.159 (2008), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the duty to assist is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim. Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  In connection with 
the search for documents, the duty is limited to specifically 
identified documents that by their description would be 
facially relevant and material to the claim. 

The January 2007 Board decision correctly determined that the 
VCAA provisions were considered and complied with, that there 
was no evidence of complaint or diagnosis of, or treatment 
for, HCV in service, that a April 2006 VA examiner found no 
scientific evidence that directly linked the use of air 
injectors with the subsequent development of HCV and, thus, 
concluded that the claim for service connection for HCV must 
be denied.

The moving party argues that the Board's January 2007 
decision was clearly erroneous because the Board failed in 
its duty to assist him in locating records he contends were 
"critical" to his claim.  Specifically, the moving party 
maintains that VA's duty to assist him included locating 
records regarding (a) the make and model of the jet injector 
used to immunize him during basic training; (b) the type of 
immunizations administered to him during basic training; and 
(c) standard operating procedures (SOPs) in force at the time 
of his immunizations that described the protocols of 
decontaminating the jet injector between each person's 
immunization.  He believes that these records are relevant to 
proving that medical personnel did not strictly follow 
decontamination protocols for the jet injector between 
immunizations that allowed cross contamination to occur 
between immunized personnel.  In light of these errors, he 
maintains that reversal of the January 2007 Board decision is 
warranted that would result in the grant of service 
connection for HCV.  See motion for revision received in 
January 2008.

Initially, in January 2008, the moving party filed a motion 
for revision of the January 2007 Board decision on the basis 
of clear and unmistakable error.  This essentially meets the 
filing and pleading requirement of 38 C.F.R. § 1404(a).

However, the Board finds that there was no clear and 
unmistakable error in the January 2007 Board decision.  That 
is, the moving party has failed to demonstrate any error of 
fact or law that compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  38 C.F.R. § 
20.1403(a).

The Board can currently find no basis for finding that the 
Board's earlier January 2007 conclusions were not reasonably 
supported by the evidence of record.  38 C.F.R. § 20.1403(a).  
VA fulfilled its statutory duty to assist the moving party in 
the development of his claim.  Service treatment records were 
obtained, including the moving party's record of treatment in 
service at a United States Public Health Service Clinic.  
During his September 2003 Board hearing, the moving party 
requested that VA obtain information regarding the batch lot 
of the gamma globulin vaccine he received in service and the 
reported incidents of infection among other unit members in 
basic training (see hearing transcript at page 8).  However, 
the September 2005 Joint Motion for Remand granted by the 
Court was only for the limited and express purpose of 
obtaining a more comprehensive medical nexus opinion 
regarding the moving party's claim.  There was no mention by 
the Court of the need to obtain records of the batch lot of 
gamma globulin vaccine administered to him, the make and 
model of the jet injector used to immunize the moving party, 
the type of immunizations he received in service or the SOPs 
as argued by the moving party.  Consistent with 38 U.S.C.A. 
§§ 5103 and 5103A, the January 2007 Board decision found that 
there was compliance with the VCAA provisions in the moving 
party's claim.  As noted, in connection with the search for 
documents, the duty to assist is limited to specifically 
identified documents that by their description would be 
facially relevant and material to the claim.  Gobber v. 
Derwinski.

The Board finds that the moving party's argument is 
misplaced.  A failure to fulfill VA's duty to assist him with 
the development of facts relevant to his claim is not a 
situation that is CUE.  38 C.F.R. § 20.1403(d).  

Furthermore, with respect to the crucial matter of whether 
the Board failed to apply the proper statutory law or 
regulation, or applied it incorrectly, as discussed above, 
such is not shown in this case.  

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal.  In this regard, 
the Board has considered the Court's holding in Simmons v. 
Principi, 17 Vet. App. 104 (2003), to the effect that if the 
moving party is only asserting disagreement with how VA 
evaluated the facts before it, the claim should be dismissed 
without prejudice because of the absence of legal merit or 
lack of entitlement under the law.  See also Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and Sanders v. 
Nicholson, 487 F.3d 881 (2007).  But see, too, Shinseki v. 
Sanders, No. 07-1209 (April 21, 2009) (wherein the U.S. 
Supreme Court overturned the Federal Circuit Court's holding 
in Sanders and Simmons and held, instead, that the claimant, 
not VA, has the responsibility of showing why a VCAA notice 
error is prejudicial).  The Board believes, given the 
circumstances of this case, that denial is more appropriate.  
As stated above, the primary focus of the moving party's 
argument is legal in nature, namely that the Board failed to 
comply with 38 U.S.C.A. §§ 5103 and 5103A.  

In summary, for the reasons and based expressed above, the 
Board finds that the January 2007 Board decision did not 
contain CUE.  The motion is, accordingly, denied.


ORDER

The motion to revise the Board's January 2007 decision on the 
basis of CUE is denied.


____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



